Citation Nr: 1453613	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-15 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to a compensable evaluation for residuals of a fracture of the left zygoma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the RO in Houston, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2014.  A transcript of that hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.

The Board notes that the Veterans Benefits Management System indicates that numerous service treatment records were received by VA on November 13, 2014.  However, review of such records shows that they are duplicative and/or were mislabeled as in-service records.  As such, 38 C.F.R. § 3.156(c) is not for application in this case.  Moreover, as this evidence is duplicative and does not alter the outcome of the case, initial consideration by the RO is not necessary.

The Board notes that the Veteran was initially represented by Disabled American Veterans, but he changed representation to the Texas Veterans Commission in September 2009.  The appropriate VA forms are associated with the claims file, and the Board acknowledges this change.
 
The issues of entitlement to an evaluation in excess of 40 percent for residuals of head injury with headaches, imbalance, and cognitive disorder and entitlement to service connection for a sinus disorder secondary to a service connected left zygoma fracture have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, during his July 2014 hearing, the Veteran testified about his worsening balance and concentration symptoms as well as an increase in the frequency of his headaches.  However, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for bilateral hearing loss and a left ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a left ankle disorder was previously considered and denied by the RO in April 2000 and September 2002 rating decisions.  The Veteran was informed of these decisions and of his appellate rights.  He did not appeal the April 2000 decision, and there was also no relevant evidence received within one year of the determination.  While the Veteran filed a notice of disagreement following the September 2002 decision, the Veteran then filed a written withdrawal of this claim in October 2003.  

2.  The evidence received since the final April 2000 and September 2002 rating decisions is not cumulative of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim for service connection for a left ankle disorder.

3.  The Veteran's residual injury from a left zygoma fracture is not productive of an eye disorder, an impairment of the facial muscles, which interferes with mastication, or arthritis.


CONCLUSIONS OF LAW

1.  The April 2000 rating decision that denied service connection for a left ankle disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2014).

2.  The September 2002 rating decision that denied service connection for a left ankle disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2014).

3.  The evidence received subsequent to the September 2002 rating decision is new and material, and the claim for service connection for a left ankle disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

4.  The criteria for a compensable evaluation for residuals of a fracture of the left zygoma have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Codes 5010-5299 (2014).

	
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition to reopen the Veteran's claim for service connection for a left ankle disorder, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  There is no prejudice to the Veteran.

With regard to the Veteran's claim for residuals of a zygoma fracture, upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with a notice letter in January 2008 prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The January 2008 notice letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  The January 2008 letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim and explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed in connection with the claims decided herein.  Moreover, the Veteran did not identify any other outstanding records that are relevant to the issues being decided herein.  

The Veteran was also afforded VA examinations in April 2008, July 2008, and June 2012 for his residual zygoma fracture as well as for the Veteran's head trauma and accompanying symptoms, which arose from the same injury, but are rated separately and not before the Board.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case were adequate, as they were predicated on a review of the Veteran's medical history as well as on an examination that addressed the rating criteria that are relevant to rating the disability in this case.  

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As noted above, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board in July 2014.  During the hearing, the undersigned Veterans Law Judge set forth the issues to be discussed, explained the basic element of service connection and increased evaluation claims, and sought to identify pertinent evidence not currently associated with the claims folder.  The undersigned Veterans Law Judge also explained to the Veteran that his claim for increased evaluation residuals of a zygoma fracture was currently on appeal and that he was separately service-connected residuals of a head injury with headaches, imbalance, and cognitive disorder, which were not currently on appeal.  The hearing focused on the elements necessary to substantiate the claim. The Veteran, through his testimony and questioning by his representative, also demonstrated his actual knowledge of the elements necessary to substantiate his claims.  In addition, the record was held open for an additional 60 days in order to allow the Veteran and his representative to submit additional evidence.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of this claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


I.  Left Ankle Disorder

The RO previously considered and denied the Veteran's claim for service connection for a left ankle disorder in an April 2000 rating decision.  In that decision, the RO found that the Veteran's service treatment records showed no chronic in-service left ankle disability, nor did the evidence show a current left ankle disability.

The Veteran was notified of the April 2000 decision, but he did not file an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted thereafter.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the April 2000 rating decision is final.

The Veteran then submitted a claim for a left ankle disorder in April 2002.  This claim was denied by the RO in a September 2002 rating decision.  In that decision, the RO noted that the Veteran was treated for a single episode of a left ankle sprain while in service and that he had been treated for several ankle injuries some years after service.  However, the RO denied the Veteran's claim because it found no evidence showing that the Veteran's left ankle disorder was related to service.  The Veteran initiated an appeal of this decision, but in October 2003, he filed a written request to withdraw his claim, and several other claims, on appeal.  Therefore, the Board finds that the September 2002 rating decision is final.

The Veteran subsequently filed an application to reopen his left ankle claim in March 2008.  At his July 2014 hearing, the Veteran testified in greater detail regarding his in-service duties, which he contended is the etiology of his left ankle disorder.  His testimony noted that he was responsible for refueling jet engines, and as such, he "hopped" in and out of vehicles frequently in order to accomplish his refueling tasks more quickly.  He reported that he experienced pain and that his ankle began "giving out" while in service.  He believed that his current left ankle disorder is due to the overall left ankle instability stemming from such service.  This evidence was not considered at the time of the September 2002 rating decision.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a left ankle disorder.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed. 


II.  Residuals of a fracture of the left zygoma

The Veteran's service-connected residuals of a left zygoma fracture is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5299.  This disability is not specifically listed in the Rating Schedule, and this hyphenated diagnostic code including the "99" series indicates that the most analogous diagnosed code for the Veteran's disability is Diagnostic Code 5010, which applies to arthritis. 38 C.F.R. §§ 4.20, 4.27.

Over the course of the Veteran's appeals involving his zygoma injury, the RO has evaluated the Veteran's disability using analogous diagnostic codes for eye injuries, muscle injury to the facial muscles, and arthritis.  

Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).

The Veteran has contended that his symptoms related to his left zygoma fracture are more severe than his current evaluation reflects.  However, review of the Veteran's claims file shows that a compensable rating for the Veteran's left zygoma fracture is not warranted. 
Initially, the Board notes that a CT scan performed in September 2006 shows that the Veteran's left zygoma fracture has healed and internally fixed.  The visualized portion of the calvarium, the orbital walls, zygomatic arches, pterygoid plate, and mandible were all noted to be intact.

In its September 2002 decision to grant service connection for residuals of a left zygoma fracture disorder, the RO assigned a noncompensable rating using diagnostic codes relevant for evaluating eye disorders under 38 C.F.R. § 4.76a.  The Board will not discuss such diagnostic codes in detail in this decision, however, as the Veteran has not been found to have a current eye disorder related to his zygoma fracture injury.  

In this regard, the Veteran was afforded a VA examination in April 2008 to evaluate the severity and manifestation of any eye disorders.  At that time, he reported distorted vision, enlarged images, redness, swelling, discharge, watering, and blurred vision.  It was noted that the Veteran was not receiving treatment for these symptoms at that time.  Upon examination, the examiner found some slight tenderness over the left zygomatic bone, but no enophthalmos, no diplopia, and no ocular damage from trauma.  There was no diagnosis of any eye disorder.

The Veteran's medical records reflect some complaints of eye redness, watering, and burning or itching.  However, these symptoms would not qualify the Veteran for a compensable rating under the diagnostic codes available within 38 C.F.R. § 4.76a.  Further, the Board notes that the Veteran reported these symptoms to the April 2008 examiner, and no diagnosis was found at that time.  Additionally, the Board notes that the Veteran did not discuss any such symptoms at his July 2014 hearing wherein he testified regarding his symptoms related to his zygoma fracture injury.  He was specifically asked about the symptoms he was experiencing.  As the Veteran has not been diagnosed with a current eye disorder related to his zygoma fracture injury, the Board finds that a compensable evaluation under the relevant diagnostic codes for eye disorders is not for application.

The Board notes that the RO has also evaluated the Veteran's zygoma injury under 38 C.F.R. § 4.73, Diagnostic Code 5325.  Under that diagnostic code, a 10 percent rating is warranted where functional impairment is found in the facial muscles, which interferes to any extent with mastication.  However, there is no evidence of record indicating that the Veteran has any difficulty with mastication. Therefore, Diagnostic Code 5325 is also not for application.

Finally, in rating codesheets subsequent to the October 2008 rating decision, the RO appears to have continued the noncompensable evaluation under Diagnostic Code 5010.  Under that diagnostic code, arthritis due to trauma is to be rated under Diagnostic Code 5003 for degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  However, where the limitation of motion of a specific joint or joints involved is noncompensable, a rating of 10 percent is for application for each such major joint or group of joints affected by limitation of motion, which must be confirmed.  In the absence of limitation of motion, with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent evaluation is for application.  Here, however, the Veteran does not have evidence of degenerative changes to 2 or more major or minor joint groups.  Nor does the evidence show painful or limited motion.  

Review of other potentially applicable diagnostic codes also do not assist the Veteran in this case.  Diagnostic Code 5296 for an injury to the skull, requires loss of part of, both inner and outer tables, with or without brain hernia.  The Veteran does not have a diagnosis of loss of the skull or brain hernia.  As such, Diagnostic Code 5296 is not for application.

The Board acknowledges that the Veteran has offered testimony with regard to his claim.  At his July 2014 hearing, he discussed his difficulties with headaches, pain in and around his eyes, increased difficulties with balance, poor memory, and tinnitus.  However, as previously noted, these symptoms are assigned separate evaluations, and those issues are not currently on appeal.  With regard to the Veteran's testimony about his eye pain, the Board finds that this pain appears to be related to his difficulties with headaches.  The Veteran stated that he had pain in and around his eyes when he was discussing headaches during his hearing, but then later in his testimony, noted that the area of the old left zygoma fracture was not tender to touch.  Therefore, this eye pain testimony will primarily be addressed by the AOJ, as the Board has referred that matter for appropriate action.  

Nevertheless, to the extent the Veteran was describing eye pain due to the zygoma fracture, the finds that the Veteran is competent to report the symptom of pain in the area of his eyes.  However, although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the question of whether there is a diagnosis of an eye disorder that may be evaluated in connection with the Veteran's claim for a zygoma fracture residuals injury, extends beyond a simple and immediately observable cause-and-effect relationship.  As such, the Board finds the April 2008 VA examiner's opinion to be more probative as to whether there is an eye disorder that is present for evaluation, as it is based on a review of the record and the doctor's medical expertise.  

For these reasons, the Board finds that the Veteran has not met the criteria for an increased evaluation. 

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has also considered whether staged ratings are appropriate.  For the reasons indicated above, however, the Veteran's residuals of a left zygoma fracture do warrant any higher staged ratings, as the disability has remained essentially the same throughout the appeal period.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's zygoma fracture injury residuals is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that there are rating criteria available which reasonably describe potential disability levels and symptomatology.  However, the Veteran's claims file shows that his zygoma disability is not productive of such manifestations.  The Board again notes that a CT scan performed in September 2006 shows that the Veteran's left zygoma fracture has healed and internally fixed.  The visualized portion of the calvarium, the orbital walls, zygomatic arches, pterygoid plate, and mandible were all noted to be intact.

To the extent that there is any potential sinus involvement, the Board notes that this claim has been referred to the AOJ for the proper action.  The Board also notes that the Veteran is service-connected residuals of a head injury with headaches, imbalance, and a cognitive disorder, which is not currently before the Board.  To the extent that the Veteran has worsening symptoms related to this other claim, this claim has also been referred to the AOJ for proper action.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left zygoma fracture residuals under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.

Lastly, the Board finds that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) was not raised by the Veteran or evidence of record.  Therefore, the Board finds that the issue of entitlement to TDIU is not reasonably raised in this matter.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left ankle disorder is reopened, and to this extent only, the appeal is granted.

A compensable evaluation for residuals of a fracture of the left zygoma is denied.


REMAND

The Board notes that the RO had denied the Veteran's claim for service connection for bilateral hearing loss because his hearing had been within normal limits during a July 2008 VA examination.  Following his July 2014 hearing, the Veteran submitted a report from September 2014 audiology examination performed at VA.  This testing showed worsening of the Veteran's hearing; however, it was also noted that the test results were inconsistent and that reliability was poor.  The examiner noted that the test would need to be repeated.  As such, the Board finds that an additional VA examination is need.  The Board also notes that the Veteran submitted this additional evidence directly to the Board without a waiver of AOJ review.

The Veteran was also afforded a VA examination in October 2012 in connection with his claim for service connection for a left ankle disorder.  However, that examiner first noted that the Veteran's left ankle reconstruction surgery was not germane to the opinion, as he was only addressing the right ankle.  He then provided a medical opinion for both ankles.  Therefore, an additional VA medical examination is needed in this case in order to determine the nature and etiology the Veteran's left ankle disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for bilateral hearing loss and left ankle disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.
 
2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the absence of in-service evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology and noise exposure.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has bilateral hearing loss that is causally or etiologically related to his military service, to include noise exposure therein.  

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

The examiner should also address whether the Veteran's bilateral hearing loss is caused by or permanently aggravated by his service-connected left zygoma fracture residuals and/or his service-connected residuals of head injury with headaches, imbalance and cognitive disorder. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any left ankle disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran has offered testimony that his military occupational specialty of fuel specialist involved repeatedly jumping in and out of vehicles.  He testified that, while in service, his ankle became weaker and began giving out.  He has also asserted that his post-service left ankle injuries are due to the weakness he developed in service.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has a left ankle disorder that is causally or etiologically related to his military service, including his duties therein.

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


